PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (“When there are issues of fact the appellant necessarily asks the reviewing court to draw conclusions about the evidence. Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as. to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”); FDIC v. Valente, 553 So.2d 763, 764 (Fla. 2d DCA 1989) (“Because a document that has been filed in the public records is still susceptible of reformation, a satisfaction recorded in the public record is not conclusive where the court is presented with the issue of the validity of the satisfaction.”).